DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 05/13/2020.
Drawings
The drawings are objected to because they have been submitted in color/grayscale, within the “Drawings-other than black and white line drawings.”  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiners Note: The drawing document type within this application is labeled “Drawings-other than black and white line drawings.” Applicant is encouraged to review all paragraphs in MPEP 507 – Drawing Review in the Office of Application Processing (OPAP) for understanding of possible rejection of drawings in future office actions.
Specification
The disclosure is objected to because of the following informalities: 
	Typographical error in paragraph [0005], line 7, “an general optical …”
Typographical error in paragraph [0037], line 9, “emobidments.”  
Appropriate correction is required.
Status of Application
	Claims 1-8 are pending and will be examined.  Claim 1 is an independent claim. This Non-Final Office action is in response to the claims dated 04/30/2021.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “orbit propagation” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “propagator” coupled with functional language “propagation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: high-precision orbit propagator is an algorithm in paragraph [0027]
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 6 contains an equation(s) and symbols which have poor legibility and the equation(s) with symbols may be misinterpreted or may further reduce photo reproduction quality.  Per MPEP 37 CFR 1.58, Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality. All of the equation(s) and any equation symbols must be easily recognizable and fully reproducible.
  Appropriate action is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites inputting information, determining an orbit path, performing observation, calculating residual data based upon the observation and outputting a more precise orbit using a mathematical formula. The limitations of determining, observing, and calculating an orbit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, using pen and paper, and mathematical formula but for the recitation of generic computer algorithms (i.e. orbit propagator). That is, other than reciting “performing orbit propagation using a high-precision orbit propagator,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performing orbit propagation using a high-precision orbit propagator” language, “determining, transmitting, receiving and outputting” in the context of this claim encompasses the user manually steps of making a decision about a test script for a vehicle. For example, but for the “performing orbit propagation using a high-precision orbit propagator” language, “determining orbit ,observing and calculating residual data, outputting a more precise orbit” in the context of this claim encompasses the user observing and thinking about the observed orbit and generating a test script using mathematical formula(s) for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer algorithm components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing algorithm to perform generating, and outputting steps. The computing algorithm in these steps is recited at a high-level of generality (i.e., as a generic algorithm performed using a generic computer function of generating, outputting) such that it amounts no more than mere instructions to apply the exception using a generic computer algorithm component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim(s) 2-8, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
 Office Note: Claim 6 contains allowable subject matter that when incorporated into the independent claim would be allowable. However, the claimed subject matter must be amended to overcome the 101 rejection, and amendment must be in the realm of a statutory category. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established.
The term “arbitrary constant” in claim 3 is a relative term which renders the claim indefinite.  The term “arbitrary constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person or manufacturer defines as “arbitrary constant,” a second person or manufacturer may not and therefore the claim is not clear. Is the term “arbitrary constant” as used in the claims, relative to  a constant that can be chosen in any way you like? Is the term “arbitrary constant” as used in the claims, a symbol used to represent an object which is neither a specific number nor a variable?
The claim(s) has/have been interpreted as best understood by the Examiner as a constant value “C.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  and 6-8, are rejected under 35 U.S.C. 103 as being unpatentable over HINDMAN, US 20130006449, herein further known as Hindman, in view of CARRICO, JR. et al., US 20110196550, herein further known as Carrico.

	Regarding claim 1, Hindman discloses a method of satellite precise orbit determination (paragraphs [0007], [0015]), the method comprising: inputting an initial estimate including initial orbit information of a satellite (paragraph [0006], and claim 13) with respect to an observation epoch (paragraph [0034], and equation 6) and a parallactic refraction scale factor (paragraphs [0027], [0029], [0040]); performing observer-centered (paragraph [0038], star tracker, or sensor) satellite optical observation modeling (paragraphs [0033], [0042]) including the parallactic refraction scale factor (paragraphs [0027], [0029], [0040]); calculating an observation residual between actual optical observation data (paragraphs [0042-0043]) and observation data calculated via the observation modeling (paragraph [0030]) reflecting the parallactic refraction (paragraphs [0027], [0029], [0040]); and precisely determining the orbit of the satellite (paragraph [0010-0011]) by simultaneously estimating the parallactic refraction scale factor (paragraphs [0027], [0029], [0040]) and a satellite state vector using least square estimation (paragraph [0037], filtering corrections).
However, Hindman does not explicitly state performing orbit propagation using a high-precision orbit propagator by applying a dynamics model; and using a batch least square estimation algorithm.
The method of Carrico Jr. teaches performing orbit propagation using a high-precision orbit propagator (paragraphs [0008], [0021]) by applying a dynamics model (paragraph [0032], see also at least FIG. 3); and using a batch least square estimation algorithm (paragraphs [0003-0004]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hindman by including performing orbit propagation using a high-precision orbit propagator by applying a dynamics model; and using a batch least square estimation algorithm as taught by Carrico Jr.
One would be motivated to modify Hindman in view of  Carrico Jr. for the reasons stated in Carrico Jr. paragraph [0007], a more robust method and apparatus for initial orbit determination that can be used to help sort the observations into groups that are likely to represent observations of the same piece is needed and once the observations are sorted, standard orbit determination techniques can be used to refine the estimate of the orbit. Furthermore, to accurately model an orbit over a period or hours or days, it is necessary to recognize that the central body (typically the Earth) is not spherically symmetrical and take into account maneuvers of the orbiting object.
Additionally, the claimed invention is merely a combination of known elements of determining orbit state under environments which include full environmental perturbations and satellite maneuvering, and estimation of orbits of spacecraft relative to primary celestial bodies, given applicable measurements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combi
Regarding claim 7, the combination of Hindman and Carrico Jr. disclose all elements of claim 1 above.
Hindman discloses further actual optical observation data (paragraph [0025]) in the calculating of the observation residual (paragraphs [0042-0043]) is observation data (paragraph [0025]) of the observer-centered (paragraph [0038], star tracker, or sensor) right ascension and declination values (paragraph [0030]) of the satellite (paragraph [0030], spacecraft), which are extracted on the basis of an observation epoch (paragraph [0034], and equation 6) and the right ascension and declination (paragraph [0030]) of a star in an image (paragraphs [0038], and [0042], star tracker).
Regarding claim 8, the combination of Hindman and Carrico Jr. disclose all elements of claim 1 above.
Hindman discloses determining of the orbit of the satellite (paragraph [0010-0011]) includes estimating the parallactic refraction scale factor (paragraphs [0027], [0029], [0040]) and the satellite position and velocity state vector simultaneously (paragraph [0030]).
However Hindman does not explicitly state a manner as to minimize a residual between the actual observation data and the calculated observation value using a batch least square estimation algorithm, and terminating iterative calculations  when a convergence condition is satisfied by using a root mean square calculated through the iterative calculations, thereby determining the orbit of the satellite.
Carrico Jr. teaches a manner as to minimize a residual between the actual observation data and the calculated observation value (paragraph [0029]) using a batch least square estimation algorithm  (paragraphs [0003-0004]) , and terminating iterative calculations (paragraph [0029], completes solution (S265)) when a convergence condition is satisfied (paragraph [0029], convergence is determined) by using a root mean square calculated through the iterative calculations (paragraph [0010], root finding algorithm; repeat operations), thereby determining the orbit of the satellite (paragraph [0040]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hindman by including a manner as to minimize a residual between the actual observation data and the calculated observation value using a batch least square estimation algorithm, and terminating iterative calculations  when a convergence condition is satisfied by using a root mean square calculated through the iterative calculations, thereby determining the orbit of the satellite as taught by Carrico Jr.
One would be motivated to modify Hindman in view of  Carrico Jr. for the reasons stated in Carrico Jr. paragraph [0007], a more robust method and apparatus for initial orbit determination that can be used to help sort the observations into groups that are likely to represent observations of the same piece is needed and once the observations are sorted, standard orbit determination techniques can be used to refine the estimate of the orbit. Furthermore, to accurately model an orbit over a period or hours or days, it is necessary to recognize that the central body (typically the Earth) is not spherically symmetrical and take into account maneuvers of the orbiting object.
Additionally, the claimed invention is merely a combination of known elements of determining orbit state under environments which include full environmental perturbations and satellite maneuvering, and estimation of orbits of spacecraft relative to primary celestial bodies, given applicable measurements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 2, and 3, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hindman, and Carrico Jr., in view of VAZQUEZ et al., US 20200116852, herein further known as Vazquez.
Regarding claim 2, the combination of Hindman and Carrico Jr. disclose all elements of claim 1 above.
Hindman discloses initial estimate includes initial estimate parameters for the satellite (claim 13, spacecraft position) and inputting an initial value of the parallactic refraction scale factor (paragraphs [0027], [0029], [0040]).
However, Hindman does not explicitly state parameters including an epoch, position, velocity.
The method of Vasquez teaches parameters including an epoch, position, velocity (paragraph [0037], and claims 19, 29, 47).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hindman by including parameters including an epoch, position, velocity as taught by Vasquez.
One would be motivated to modify Hindman in view of Vasquez for the reasons stated in Vasquez paragraph [0003], a more robust optical system which will accurately and synchronizd timing to track a single objects and estimate range and velocity using parallax techniques, but require less power-consuming photon emissions which also included less complex targeting and collecting techniques.
Additionally, the claimed invention is merely a combination of known elements of space optical platforms for determining the range and/or velocity of space objects, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Hindman and Carrico Jr. disclose all elements of claim 2 above.
Hindman discloses further initial value of the parallactic refraction scale factor (paragraphs [0027], [0029], [0040]) is an initial ratio value of an arbitrary constant (paragraph [0044], C is a constant (instrument bias)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hindman, and Carrico Jr., in view of MIDDOUR et al., US 6085128, herein further known as Middour.
Regarding claim 4, the combination of Hindman and Carrico Jr. disclose all elements of claim 1 above.
However, Hindman does not explicitly state initial orbit information of the satellite is used as an osculating orbital element with the orbit being determined or a mean orbital element (two-line element (TLE)), in which the mean orbital element is used after conversion to the osculating orbital element.
Middour teaches initial orbit information of the satellite is used as an osculating orbital element with the orbit being determined (claim 13) or a mean orbital element (two-line element (TLE)), in which the mean orbital element is used after conversion (column 13, lines 25-35) to the osculating orbital element (claim 13).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hindman by including initial orbit information of the satellite is used as an osculating orbital element with the orbit being determined or a mean orbital element (two-line element (TLE)), in which the mean orbital element is used after conversion to the osculating orbital element as taught by Middour.
One would be motivated to modify Hindman in view of  Middour for the reasons stated in Middour, a more robust highly automated, accurate, and reliable orbit determination processing required for large scale satellite networks.
Additionally, the claimed invention is merely a combination of known elements of determining the position, velocity, and other parameters for a satellite and more specifically to determining the positions, velocities and other parameters of a multiple of satellites, or celestial bodies, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hindman, and Carrico Jr., in view of UPHOFF, US 5158249, herein further known as Uphoff.
Regarding claim 5, the combination of Hindman and Carrico Jr. disclose all elements of claim 1 above.
However, Hindman does not explicitly state applying of the dynamics model includes performing orbit integration by applying the high-precision orbit propagator in Cowell's method of numerical integration that reflects a dynamics model.
Carrico Jr. teaches applying of the dynamics model (paragraph [0032], see also at least FIG. 3) includes performing orbit integration (paragraphs [0010], [0021], and claim 1, integration scheme) by applying the high-precision orbit propagator (paragraphs [0008], [0021]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hindman by including applying of the dynamics model includes performing orbit integration by applying the high-precision orbit propagator as taught by Carrico Jr.
One would be motivated to modify Hindman in view of  Carrico Jr. for the reasons stated in Carrico Jr. paragraph [0007], a more robust method and apparatus for initial orbit determination that can be used to help sort the observations into groups that are likely to represent observations of the same piece is needed and once the observations are sorted, standard orbit determination techniques can be used to refine the estimate of the orbit. Furthermore, to accurately model an orbit over a period or hours or days, it is necessary to recognize that the central body (typically the Earth) is not spherically symmetrical and take into account maneuvers of the orbiting object.
Additionally, the claimed invention is merely a combination of known elements of determining orbit state under environments which include full environmental perturbations and satellite maneuvering, and estimation of orbits of spacecraft relative to primary celestial bodies, given applicable measurements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Uphoff teaches applying Cowell's method of numerical integration (column 6, lines 50-55).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Hindman by including applying Cowell's method of numerical integration as taught by Uphoff.
One would be motivated to modify Hindman in view of  Uphoff for the reasons stated in Uphoff, more robust systems useful for earth-to-moon and moon-to-earth travel which utilize the moon's gravitational field to achieve orbital transfers.
Additionally, the claimed invention is merely a combination of known elements of methods for space travel and in particular to methods for providing cislunar orbital systems which can be sustained using relatively little propellant, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim Objections
Claim 6, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below. Prior art SHAO, 20170358103 discloses tracking of moving objects and more particularly, the detection and evaluation of moving objects that are not readily visible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669